            Case 1:19-cv-11633-GBD Document 108 Filed 02/03/21 Page 1 of 2

                                                      U.S. Department of Justice
                                                      Civil Division
                                                      Federal Programs Branch
                                                      1100 L St NW
                                                      Washington, DC 20530



James C. Luh                                          Tel:   (202) 514-4938
Senior Trial Counsel                                  Email: James.Luh@usdoj.gov



                                                      February 3, 2021

By ECF

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

        Re:      Presidential action pertinent to Make the Road New York v. Blinken, 1 No.
                 19-cv-11633

Dear Judge Daniels:

        I represent the defendants in the above-captioned case. The defendants wish to advise the
plaintiffs and the Court that, on February 2, 2021, the President issued an Executive Order
addressing issues pertinent to this action, titled Executive Order on Restoring Faith in Our Legal
Immigration Systems and Strengthening Integration and Inclusion Efforts for New Americans,
https://www.whitehouse.gov/briefing-room/presidential-actions/2021/02/02/executive-order-on
-restoring-faith-in-our-legal-immigration-systems-and-strengthening-integration-and-inclusion
-efforts-for-new-americans/.

       The Executive Order states that it is “essential to ensure that our laws and policies
encourage full participation by immigrants, including refugees, in our civic life; that immigration
processes and other benefits are delivered effectively and efficiently; and that the Federal
Government eliminates sources of fear and other barriers that prevent immigrants from accessing
government services available to them.” The Order goes on to direct that the Executive Branch
“should develop welcoming strategies that promote integration, inclusion, and citizenship, and it
should embrace the full participation of the newest Americans in our democracy.”

        To that end, the Executive Order directs action on issues pertinent to this case: Section 4
of the Executive Order specifically directs heads of relevant agencies, including the Secretary of
State, to review agency actions related to implementation of the public charge ground of
inadmissibility, 8 U.S.C. § 1182(a)(4)(A), in light of the policy set forth in the Executive Order
and certain other considerations. Section 3 of the Executive Order directs the Secretary of State

        1
        Antony J. Blinken, Secretary of State, is substituted as defendant under Rule 25(d) of
the Federal Rules of Civil Procedure.
         Case 1:19-cv-11633-GBD Document 108 Filed 02/03/21 Page 2 of 2

                                                -2-


to review other agency actions that may be inconsistent with the policy set forth in the Executive
Order.

       The defendants intend to confer with plaintiffs about the implications of the Executive
Order for this litigation. The defendants propose to file a joint status report with the Court by
February 19, 2021.

                                                      Sincerely,

                                                      /s/
                                                      James C. Luh
                                                      Senior Trial Counsel
                                                      United States Department of Justice

Cc: All counsel of record via ECF
